Citation Nr: 1704081	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for partial paralysis of the right leg to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  

2.  Entitlement to service connection for herniated disc of the lumbar spine to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active duty service from January 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, denied service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The Veteran appealed this rating action to the Board. 

In February 2013, the Veteran and her daughter, K.C., testified before the undersigned Veterans Law Judge at a videoconference hearing conducted via the above-cited RO. 

In August 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2016) on the issues on appeal.  After the opinion was procured, the Veteran and her representative were provided a copy of the VHA opinion and provided a period of 60 days to respond.   In December 2013, the Veteran responded that she was submitting additional evidence and waiving the right to have her case remanded to the RO for review of the evidence she was submitting.  The Veteran instructed the Board to immediately proceed with the adjudication of the appeal.

In an August 2014 decision, the Board, in part, denied the claims of entitlement to service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court vacated the Board's August 2014 decision with respect to the above-cited issues and remanded these matters to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs.  (The JMR left undisturbed the Board's denial of an increased rating in excess of 10 percent for post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, and 40 percent therefrom). 

In November 2015, the Board remanded the Veteran's claims for development consistent with the JMR.  The Board once again remanded the Veteran's claims for additional development in November 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's partial right leg paralysis did not have its onset during military service and is not etiologically related thereto, nor has it been shown to have been caused or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

2.  The Veteran's herniated disc disease of the lumbar spine did not have its onset during military service and is not etiologically related thereto, nor has it been shown to have been caused or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.


CONCLUSIONS OF LAW

1.  Partial right leg paralysis was not incurred in service and is not causally related to or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Herniated disc disease of the lumbar spine was not incurred in service and is not causally related to or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records are associated with the claims file.  

The Board last remanded the claim for the issuance of a supplemental statement of the case (SSOC).  This was accomplished in December 2016.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with VA examinations and several medical opinions, including an expert medical opinion were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the service connection claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2016).

With respect to the claims for service connection for partial right leg paralysis and herniated disc of the lumbar spine, the Veteran maintains that these disabilities are secondary to her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  (See Veteran's typewritten statements to VA, received in December 2013). 

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran currently has partial right leg paralysis and herniated disc disease of the lumbar spine. (See August 2010 VA examination report).  Thus, the crux of the Veteran's claims hinge on whether her currently partial right leg paralysis and herniated disc disease of the lumbar spine have been caused or aggravated by her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain, as she has alleged, or are otherwise etiologically related to a period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below. 

As noted above, the Veteran has maintained that her partial right leg paralysis and herniated disc disease of the lumbar spine are secondary to, or have been aggravated by, her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  This exact question was posed to a VA examiner in August 2010.  With respect to the Veteran's partial paralysis of the right leg, the August 2010 examiner has provided conflicting opinions as to its etiology.  On the one hand, the VA examiner indicated that the Veteran experienced numbness, paresthesias and foot and leg weakness that was not unrelated to the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  Conversely, at the close of the examination, the VA examiner opined that "it is less likely as not" that the current claimed partial paralysis of the right leg and claimed herniated disc disease of the lumbar spine were caused by the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The examiner's rationale was that lumbar strains did not progress to herniated disk disease.  The VA examiner indicated that "Red flag conditions" were usually noted within weeks of the initial trauma.  (See August 2010 Peripheral Nerve examination report). 

The Board thereafter determined that the August 2010 opinion was in conflict as to the etiology of the partial paralysis of the right leg and its relationship to the service-connected thoracolumbar disability.  In addition, the August 2010 examiner did not address whether the Veteran's partial paralysis of the right leg and herniated disc disease of the lumbar spine had been aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  In view of the deficiencies in the August 2010 VA examiner's opinion, the Board remanded the claim in April 2013 for an additional VA examination with opinion as to the secondary service connection component of the claims. 

VA reexamined the Veteran in April 2013.  After a review of the claims files and physical evaluation of the Veteran, which revealed decreased strength (4/5) in the right leg, the VA examiner provided a discussion on the causal component of the secondary service connection claim for partial paralysis of the right leg.  The VA examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's partial paralysis of the right leg was caused by the service-connected T7-8 herniated disc.  The April 2013 VA examiner reasoned that the Veteran did not complain of radiating pain in the mid-portion of the back, which was a typical clinical finding for individuals who suffered from T7-8 herniated disc.  In addition, the VA examiner indicated that in order for a T7-8 herniated disc to cause right leg paralysis, it would have to be moderate to severe.  The Veteran's herniated disc at T7-8, according to magnetic resonance imaging scan (MRI) of thoracolumbar spine, was small and central.  The VA examiner also related that global right leg weakness would have to show significant paracentral herniated from L1-S2 which was also not seen on the Veteran's MRI.  Finally, the VA examiner reasoned that patients with T7-8 herniation typically complained of bowl or bladder problems, and would not manifest itself as global right lower leg weakness, as in the Veteran's case.  (See April 2013 VA examination report). 

As the April 2013 VA examiner failed to provide any discussion as to the secondary service connection claim of herniated disc disease of the lumbar spine or an analysis as to the aggravation component of the Veteran's claims for service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, as secondary to the service-connected post-degenerative and herniated disc disease at T7-8, the Board requested a medical opinion from a VHA physician in August 2013.  In October 2013, the Board received an opinion from a VA orthopedic physician (See VA opinion, received by the Board in October 2013).  After a review of the Veteran's medical record, to include the above-cited August 2010 VA examiner's conclusion, the VA orthopedic surgeon noted that the 2010 report indicated that the Veteran had radiating pain from her back into her right lower extremity.  The VA orthopedic surgeon opined that since the precise dermatome pattern location of the right lower extremity partial paralysis/neurological impairment was not identified in the 2010 records for certainty, determining the specific nerve(s) involved would require speculation.  The VA orthopedic surgeon reasoned that there was no evidence of any catastrophic thoracic injury such as a caudal equine syndrome or traumatic spinal cord injury.  The thoracic spine was not implicated in any worsening of signs and symptoms of the lumbar spine [such as herniated disc disease].  Furthermore, regardless of the etiology of the lower extremity partial paralysis/neurological impairment, any isolated lower extremity anatomic dermatome pattern by anatomic definition would rule out any involvement of the service-connected thoracic spine injury.  The VA orthopedic surgeon determined that the service-connected thoracic impairment had not aggravated any associated disorder of the lumbar spine.  Overall, the October 2013 VA orthopedic surgeon opined that in his professional opinion, the Veteran's partial paralysis/neurological impairment of the right leg and/or herniated disc disease of the lumbar spine was not aggravated by the T7-8 injury.  In reaching his conclusions, the VA orthopedic surgeon indicated that he concurred with the August 2010 VA examiner's rationale that lumbar strains did not progress to herniated disc disease and that red flag conditions were usually noted in weeks of the additional trauma.  Finally, the VA orthopedic surgeon reported that he found no documentation in the records that the Veteran had sustained any service-connected right leg injury.  (See VA orthopedic surgeon's opinion, received by the Board in October 2013). 

The Board denied the Veteran's claims in August 2014.  However, the parties to the JMR indicated that with respect to the claim for service connection for herniated disc disease of the lumbar spine, the October 2013 VHA specialist's opinion, which had served as the basis for the Board's denial of the claims in August 2014, was inadequate in its rationale with respect to addressing the aggravation component of the secondary service connection theory of the claim.  Concerning the claim for service connection for partial paralysis of the right leg as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain, the parties argued that it was not evident from the record that the October 2013 VHA orthopedic surgeon's reasoning in denying the claim reflected the limitations of knowledge of the medical community at large and not those of a particular examiner, or any suggestion that a present, physical medical examination of the right lower extremity would have illuminated which particular nerves were involved in the paralysis. (See JMR at pg. 7, quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  The parties also maintained that the October 2013 VHA specialist's reasoning was neither a sufficiently detailed rationale for the opinion rendered, nor a clarification of the bases for the physician's determination that speculation was required.  (See JMR at pages (pgs.) 7-8, quoting Nieves- Rodriguez, 22 Vet. App. at 301; Jones, 23 Vet. App. at 390)).  

An addendum medical opinion was obtained from a VA physician in February 2016.  The examiner reviewed the Veteran's claims file and provided his opinion.  He indicated that it is less likely than not that the Veteran's service-connected post-degenerative herniated disc disease at T7-8 with lumbosacral strain caused or aggravated the Veteran's herniated disc disease of the lumbar spine.  The physician's rationale is that there is no medical evidence that the Veteran's thoracic spine degenerative disc/joint disease or lumbar strain permanently aggravated beyond its natural progression her lumbar spine degenerative disc disease.  He noted that there is no medical evidence that a herniated disc several levels apart from a lumbar disc can be the cause of degenerative disc disease of that disc.  Furthermore, a lumbar strain, which is muscular or ligamentous in origin is not known to be the etiology of degenerative disc disease of the lumbar spine.  With regard to the right leg, the physician opined that it is less likely than not that the service-connected post-degenerative herniated disc disease at T7-8 with lumbosacral strain caused or aggravated the Veteran's partial paralysis of the right leg.  The physician's rationale is that a thoracic disc condition would not be anticipated to be the etiology of a lower extremity condition since the nerves exiting the spine in the thoracic area do not innervate the lower extremities.  He noted that a lumbar strain would not be anticipated to be the etiology of a lower extremity condition since it would not involve the nerve roots exiting the lumbar spine.  He indicated that the most likely etiology of the Veteran's lower extremity condition would be the diagnosis of degenerative disc disease of the lumbar spine.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the right leg or lumbar spine disabilities.

The VHA orthopedic surgeon offered clear conclusions with supporting data, and a reasoned medical explanation in discussing the absence of a relationship between the Veteran's partial paralysis of the right lower extremity and herniated disc disease of the lumbar spine and her service-connected thoracolumbar disability.  While the VHA orthopedic surgeon indicated that he was unable to determine the exact nerve(s) in the right lower extremity that were neurologically impaired, this is not the material issue presented to the physician or one that is to be addressed by the Board.  The salient issue is whether any partial paralysis of the right lower extremity, regardless of the exact nerve, was the result of and/or had been aggravated by the service-connected thoracolumbar disability.  In answering this question, the VHA orthopedic surgeon provided medical reasoning that was supported by other evidence of record, namely an August 2010 VA examiner's conclusion.  Moreover, while the parties to the JMR found the VHA opinion to be inadequate, another physician reviewed the claims file in February 2016 and once again found that the claimed right leg and lumbar spine disabilities were less likely than not caused or aggravated by the service-connected thoracic spine disability.  The February 2016 VA examiner provided a detailed rationale for his conclusion and specifically indicated that he concurred with the VHA opinion.  The Board accords great probative weight to the VHA and VA medical opinions of record since they are based on an accurate factual premise, and offer clear conclusions with supporting data, and reasoned medical explanations.  These opinions are against the claims and are uncontroverted.

The Board accords great probative weight to the April 2013 and February 2016 VA medical opinions as to the causal component of the secondary service connection component of the claim for service connection for partial right leg paralysis because they are based on an accurate factual premise, and offer clear conclusions with supporting data, and a reasoned medical explanation discussion concerning the lack of casual connection either directly or by way of aggravation between the Veteran's right leg partial paralysis and the service-connected T7-8 herniated disc.  These opinions are against the claim and are uncontroverted with respect to the causal and aggravation component of the secondary service connection component of the claim for service connection for partial right leg paralysis. 

The Veteran is competent, even as a lay person, to comment on any symptoms within her five senses, such as having experienced right leg numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2). 

Regarding the claims for secondary service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds medical evidence is needed to establish secondary service connection in the instant case (or direct service connection by way of continuity), since the Veteran's partial right leg paralysis and herniated disc disease of the lumbar spine are not the type of conditions that are readily amenable to mere lay probative comment regarding their etiology, given their inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to attribute her partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine symptoms to her service-connected thoracolumbar disability, either for the notion that they are causally related to or aggravated by her thoracolumbar disability, or directly to service.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds her lay statements regarding secondary service connection for her current partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine are not competent, by themselves, to link the Veteran's claimed conditions to service or service-connected disability.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of her secondary and direct service connection claims, there is no need to next consider the credibility of her lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since service, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

There is also no objective indication of any partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine in service or a continuity of symptoms since service.  The December 2013 VA orthopedic surgeon related that there was no documentation in the records that the Veteran had sustained any service-connected right leg injury.  In fact, the Veteran's service treatment records show that she received treatment for back pain that had been diagnosed as mid-back muscle spasm.  A late April 1997 Medical Evaluation Board showed that the Veteran had chronic thoracic spine pain.  A May 1997 Physical Evaluation Board (PEB) found that the Veteran had chronic mid-thoracic spinal pain ever since she had been required to carry two (2) ruck sacks during basic training.  At the time of the PEB, MRI of the thoracic spine revealed desiccated discs and degenerative changes at T7-8.  She does not necessarily argue the contrary. 

The record also does not contain any opinion, VA or private, relating her currently diagnosed partial right lower extremity paralysis and neurological impairment and herniated disc disease of the lumbar spine to her period of military service.  Since the Veteran has not proffered any lay statements in support of the notion of a theory of direct service incurrence (i.e., injury in service or chronic right leg paralysis/neurological impairment and herniated disc disease of the lumbar spine symptoms since service), there is no need for the Board to further consider lay statements in that regard. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims and there is no doubt to be otherwise resolved.  As such, the claims are denied.


ORDER

Entitlement to service connection for partial paralysis of the right leg to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is denied.  

Entitlement to service connection for herniated disc of the lumbar spine to include as secondary to post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


